DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the phrase “scarle paste” is confusing as it is unclear as to the makeup of this material.
In claim 7, part (3), the phrase “according to certain lines and designs” is vague and indefinite as it is unclear as to what is meant by this phrase.  Clarification is requested.
In claim 7, part (5), the phrase “the embryonic plate” lacks proper antecedent basis.
In claim 10, the phrase “scarle paste” is confusing as it is unclear as to the makeup of this material.
References Cited By The Examiner
Chinese Patent Specification No. CN 109369068 A teaches an artificial stone obtained by mixing, pressing and solidifying raw materials.  The raw materials comprise a main material and an auxiliary material.  The main material comprises 52-80 wt.% mixed glass frit, and 3-40% quartz sand, and 8-17% resin. The auxiliary material includes a coupling agent and a curing agent in a weight ratio of 0.6:100-2:100.  A color pigment is also added. The resin is unsaturated polyester resin.  
The reference differs from the instant claims in that it fails to teach the use of a fritted sand but instead teaches a glass frit.  The composition of the glass frit is not described in the reference.
US Patent Application No. US 2020/0102247 A1 teaches in paragraphs [0006]-[0007] a multilayer artificial stone, comprising a decorative layer and a bottom layer which are arranged from top to bottom, the decorative layer and the bottom layer bind together to form an integral body; the decorative layer comprises the following components in percentage by weight: 80%-90% of a decorative stone, 5%-15% of an unsaturated polyester resin, 0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 1%-5% of a pigment filler; the bottom layer comprises the following components in percentage by weight: 65%-78% of a calcium carbonate stone, 10%-18% of an unsaturated polyester resin, 0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 1-15% of a pigment filler. Preferably, a bottom decorative layer is provided underneath the bottom layer; the bottom decorative layer and the bottom layer bind together to form an integral body; the bottom decorative layer comprises the following components in percentage by weight: 80%-90% of a decorative stone, 5%-15% of an unsaturated polyester resin, 0.6%-2% of a coupling agent, 0.7%-1.2% of a curing agent, and 1%-5% of a pigment filler. 
The reference differs from the instant claims in that it fails to teach the use of a fritted sand and quartz powder.
US Patent Application No. US 2020/0115281 A1 teaches, in the abstract, an artificial stone with non-natural mineral as main material, its raw materials calculated by mass percent include: resin 8-16%, quartz sand aggregate 0-45%, glass particle aggregate 14-60%, quartz powder 0-32%, glass powder 0-32%, tile powder 5-32%, ultrafine quartz powder 0-5% and pigment 0-2%; its main materials also include curing agent and coupling agent.
The reference differs from the instant claims in that it fails to teach the use of a fritted sand.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 6-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations found in the instant claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg                                                                                                                                                                                           May 3, 2022